Per Curiam.

Relator’s prayer that respondent be required to render judgment “in favor of the relator” in each of the 51 cases is an attempt to control the judicial discretion of the re*211spondent judge, in that he is requested to render a particular judgment in each particular case.
Section 2731.03, Revised Code, provides that “the writ of mandamus may require an inferior tribunal to exercise its judgment, or proceed to the discharge of any of its functions, but it cannot control judicial discretion.”
“Although mandamus will lie in a proper case to compel a judicial tribunal to exercise an existing jurisdiction, the remedy has never been extended so far as, or ever used, to control the discretion and judgment of such tribunal acting within the scope of its judicial power. The writ will not issue to direct in what particular way the court shall proceed or shall decide a particular matter, or to correct or reverse a decision already reached * * *.” 35 American Jurisprudence, 29, Section 258. See, also, 25 Ohio Jurisprudence, 1139, Section 182.
The demurrer to the petition is sustained and the writ denied.

Writ denied.

Weygandt, O. J., Zimmerman, Stewart, Matthias, Bell and Herbert, JJ., concur.